Title: To James Madison from James Monroe, 2 September 1794
From: Monroe, James
To: Madison, James


Dear Sir
Paris Sepr. 2 ⟨1794⟩
To morrow will make one month since our arrival here, and such have been my ingagments that altho’ I resolved that I wod. begin a letter to you every succeeding day yet when the day arrived it was not in power heretofore. You will readily conceive the variety of the objects to which I have been forced to attend, many of which requiring the utmost effort of my judgment, all delicate and interesting, and you will readily admit my embarrassment when you know that I have not had a single person (Mr. S. excepted and who is new in this line) with whom I could confidentially confer. I wished not to write you a superficial letter, but whether I shall be forced to hurry this is what I cannot at present determine. Between Bal: & Paris, we were 45. days. The passage was free from storms & between the soundings of each coast short, being only 29. days. We enjoyed our health; none were sea sick except Joseph a few days & myself an hour or two. Mrs. M & the child escaped it altogether. We landed at Havre & left it for this the day after, whither we arrived in three days, being the 3. of Augt. We are yet at lodgings, but expect to be fixed in Mr. M.’s house which I took, in less than a week. I found Mr. Morris from town but he came in, in two or three days after my arrival.
About a week before my arrival Robertspiere had been executed with St. Just Couthon & others so that the scene upon which I had to commence was a troubled one. The publick councils were yet somewhat agitated but tranquility and joy upon acct. of that event reigned every where else. The whole community seemed to be liberated from the most pestilent scourge that ever harrassed a country; I found I had better look on for some days, merely to inform myself of the course to be taken to obtain my recognition.
I found myself under difficulties from the commenc’ment. The fall of Roberspiere had thrown a cloud over all whom it was supposed he had any connection with, or in whose appointment he had been anywise instrumental. This included my fellow passenger, so that it was not prudent to avail myself of his aid in presenting me, or even making known my arrival to the Committee of publick safety. And I was averse to taking the introduction of my predecessor for as good a reason. I did not know the ground upon which the Americans stood here, but suspected as the acquisition of wealth had been their object in coming, they must have attached themselves to some preceding party & worn out their reputations. Upon mature reflection, therefore I resolved to wait the arrival of my predecessor & present myself as a thing of course with him. I concluded it could do me no detriment as it was the official mode, and more especially as he would have to file off at the moment I took my ground. This was done. He accompanied me to the office of foreign affrs., notified his recall & my succession. I left with the commissary a copy of my credentials, & requested my recognition from the competent department as soon as possible & which was promised.
But my difficulties did not end here. Eight or ten days elapsed and I was not accepted, nor had I heard a syllable from the Committee or seen a member. And upon enquiry I was informed that a minister from Geneva had been here 6. weeks before me and was not yet recd. Still further to increase my embarrassment I likewise heard that the commissary to whom I was presented being of Robertspiere’s party was out of favor, and that probably his letter covering my credentials had not been read by the Committee. I could not longer bear with this delay: I foresaw that the impression to be expected from the arrival of a new minister might be lost, and that by the trammel of forms and collision of parties I might while away my time here for ever without effect. I was therefore resolved to place myself if possible above these difficulties, by addressing myself immediately to the convention. I knew this would attract the publick attention and if my country had any weight here, produce a proportional effect not only upon that body, but upon every subordinate department. The result was as I had expected; my letter being read in the Convention was well recd., taken immediately to the committee of publick safety, reported on in two hours afterwards by that body & a decree passed the same day for my admission on the next, at two in the afternoon. It was at the same time intimated by a special messenger from the President that he shod. be glad to have a copy of what I shod. say an hour or two before I was presented. I had of course but little time to prepare my address. I thought it expedient to make the occasion as useful as possible, in drawing the two republicks more closely together, by the ties of affection by shewing them the interest which every department of our government took in their success & prosperity. With this view I laid before the Convention, with suitable solemnity the declarations of the Senate & H. of R., and added a similar one for the President. The effect surpassed my expectation. My reception occupied an hour and an half, of not merely interesting but distressing sensibility, for all who beheld it. It was with difficulty that I extricated myself from the House and committee of p: safety and indeed the crowd which surrounded it, after the business was over. The cordial declaration of America in favor of France and of the French revolution (for altho’ I have not mentioned the word revolutn. after the example of both houses, yet after the example of both and especially the H. of R. I have strongly implied it) in the view of all Europe, and at a time when they were torn in sunder by parties, was a gratification which overpowerd them.
I doubt not this measure will be scanned with unfriendly eyes by many in America. They will say it was intended that those things should have been smuggled in secretly and as secretly deposited afterwards. But they are deceived if they suppose me capable of being the instrument of such purposes. On the contrary I have endeavoured to take the opposit ground, with a view of producing the best effect here as well as there. And I am well satisfied that it has produc’d here a good effect. It is certain that we had lost in a great measure the confidence of the nation. Representations from all parties had agreed, (and men of different characters …
